t c memo united_states tax_court northern telecom inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date n jerold cohen w scott wright j d fleming jr stephen f gertzman daniel r mckeithen and walter t henderson jr for petitioner gary f walker and nancy w hale for respondent memorandum opinion cohen judge respondent determined the following deficiencies in petitioner’s consolidated federal_income_tax year deficiency s big_number big_number big_number big_number big_number after concessions the issue for decision is whether petitioner sold property to its wholly owned subsidiary in intercompany_transactions pursuant to sec_1_1502-13 income_tax regs where the subsidiary received its rights to acquire the property by assignment from third parties who were not members of petitioner’s consolidated_group this issue is before the court on cross-motions for partial summary_judgment pursuant to rule the record shows and the parties agree that there is no genuine issue of material fact unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background northern telecom inc petitioner is the common parent of an affiliated_group_of_corporations which at the time of the filing of the petition had a principal_place_of_business in nashville tennessee petitioner is a corporation organized and existing under the laws of the state of delaware petitioner and its subsidiaries filed consolidated federal_income_tax returns during all of the years in issue during the years in issue petitioner entered into purchase agreements with third-party customers who were not members of petitioner’s consolidated_group by which petitioner would design manufacture and install telephone systems each purchase agreement obligated petitioner to produce a telephone system provide a license for computer_software that would run the telephone system provide patent infringement protection train employees of a customer to operate the system and repair any problems or defects that arose during a 12-month_period beginning when the system was placed_in_service in exchange each customer agreed to pay a set price for the telephone system and to pay all taxes associated with the transaction except for petitioner’s franchise and income_tax liabilities in some of the purchase agreements the set price was due in installments beginning with a downpayment paid on the date when the purchase agreement was signed and ending with a payment due on a date that was within days of the system’s being placed_in_service other purchase agreements required the set price to be paid in one lump sum due on the day that the system was placed_in_service each purchase agreement further provided that risk of loss would switch to the customers upon delivery of each component of the telephone system title passage would occur when the price and taxes were paid in full and petitioner would have a security_interest in any delivered property until the set price was paid in full the third-party customers were prohibited from assigning their rights under the purchase agreement without the consent of petitioner northern telecom finance corporation subsidiary is a wholly owned subsidiary of petitioner in some situations after entering into a purchase agreement petitioner and a third-party customer entered into an agreement with the subsidiary titled assignment and delegation each assignment and delegation agreement contains a choice of jurisdiction clause that subjects the agreement to the laws of new york tennessee or texas in each assignment and delegation agreement the third-party customer assigned to the subsidiary the customer’s rights under the purchase agreement to receive title in the telephone system the license in the computer_software and the rights to patent protection the assignment and delegation agreements also gave the third-party customers the option to elect interim funding in which the subsidiary would pay the set price to petitioner if interim funding was not elected the third-party customer retained the responsibility of paying the set price to petitioner and the subsidiary was to reimburse the third-party customer at a later date concurrent with the creation of each assignment and delegation agreement the third-party customer and the subsidiary entered into a lease agreement whereby the customer leased the telephone system from the subsidiary the lease of the system was on a net_lease basis such that the third-party customer was responsible for all taxes fees and maintenance associated with the system petitioner carried out other sales of telephone systems during the years in issue in which petitioner entered into purchase agreements directly with the subsidiary rather than with a third-party customer respondent admits that these direct sales of property to the subsidiary qualify as intercompany_transactions under sec_1_1502-13 income_tax regs discussion respondent argues that in form and substance a sale of property from one member of a consolidated_group to another member of the same group within the meaning of sec_1_1502-13 income_tax regs did not occur in this case because the rights of the subsidiary to receive title in the telephone systems were acguired by assignment from a third-party customer rather than from petitioner by purchase respondent admits that if the third-party customers had relinquished their rights under the purchase agreements back to petitioner and if petitioner and the subsidiary had executed new purchase agreements for the telephone systems an intercompany_transaction would have occurred however respondent contends that petitioner chose the manner in which the transactions were carried out and that petitioner must now accept the tax consequences of that choice according to respondent his argument stems solely from his legal proposition that the transactional documents show that the subsidiary did not purchase the system from petitioner within the meaning of sec_1_1502-13 petitioner argues that the transactions in question were intercompany_transactions under sec_1_1502-13 income_tax regs because the subsidiary obtained from the third-party customer the right to acquire the systems directly from petitioner before any sale of the telephone systems could occur pursuant to the purchase agreements pursuant to sec_1_1502-13 income_tax regs gain_or_loss that is recognized on the sale of property ina qualifying deferred_intercompany_transaction between corporations who are members of the same consolidated_group shall be deferred by the selling member see 115_tc_104 generally the gain_or_loss is deferred until the occurrence of a triggering event such as a disposition of the property in a subsequent transaction outside the consolidated_group or depreciation allowed to a member of the consolidated_group with respect to the property the policy behind the deferment rule is that a consolidated_group should be viewed as a single taxable enterprise thus the tax_liability of a consolidated_group should be based on dealings with outsiders rather than on transactions within the group see id sec_1_1502-13 income_tax regs defines a deferred_intercompany_transaction to include the sale_or_exchange of property or any other expenditure in which the amount of the expenditure is capitalized in an intercompany_transaction an intercompany_transaction includes a transaction during a consolidated_return_year between corporations which are members of the same group immediately after such transaction thus for example an intercompany_transaction would include a sale of property by one member of a _ group hereinafter referred to as the selling member to another member of the same group purchasing member the performance of services by one member of a group for another member of the same group or the payment of interest by one member of a group to another member of the same group during a consolidated_return_year sec_1_1502-13 a income_tax regs emphasis added respondent argues that petitioner did not have ownership rights in the telephone systems as the systems were being produced instead respondent asserts that the rights of the third-party customers in the telephone systems were superior to those of petitioner during the period of production because of the commitments under the purchase agreements respondent contends that petitioner was never free to sell the telephone systems to the subsidiary or anyone else thus respondent argues that the third-party customers were the source of the rights in the telephone systems that were transferred to the subsidiary generally state law determines what rights and interests are transferred by contract for federal_income_tax purposes see 56_tc_50 although the record does not reveal the jurisdiction to which the purchase agreements are subject we assume that the purchase agreements are subject_to the same jurisdictions as the assignment and delegation agreements those jurisdictions are new york tennessee or texas each of these states has enacted statutes declaring that an agreement that purports to sell property in the future when the property is either nonexisting or unidentified at the time of agreement does not constitute a sale of underlying property see n y com law sec mckinney tenn code ann sec tex bus com code ann sec_2 west instead a present sale of nonexisting property or goods operates as a contractual obligation to buy and sell property at a later date a contractual right to purchase nonexisting property in the future is not a property interest in the underlying property see hoven v commissioner supra pincite 6_tc_1166 affd 162_f2d_199 3d cir the critical question is whether in entering into the assignment and delegation agreements the subsidiary received property interests in the telephone systems from the third-party customers or whether the subsidiary received a contractual right to purchase the telephone systems in the future if the subsidiary received a contractual right to purchase nonexisting property in the future then an intercompany_transaction would have occurred because the actual sale of the telephone systems would have occurred at a later date with petitioner acting as the seller and the subsidiary acting as the buyer see hoven v commissioner supra pincite armstrong v commissioner supra pincite4 analysis of whether the subsidiary received contractual rights to purchase nonexisting property in the future or whether the subsidiary received property interests in the telephone systems depends on the nature of the property that was acquired by the third-party purchaser in the purchase agreement if the third-party customer acquired only contractual rights to purchase nonexisting property in the future then in the assignment and delegation agreements the nature of the property that was transferred from the third-party customers to the subsidiary was contractual rights to purchase nonexisting rights in the future see johnson v commissioner tcmemo_1973_159 respondent argues that petitioner lost its ability to act as the seller-transferor of the telephone systems after entering into the purchase agreements the purchase agreements in issue -- - obligated petitioner to design and manufacture telephone systems that were not in existence at the time of contracting thus the purchase agreements are contracts to sell nonexisting property in the future and the agreements do not give the third-party customers an ownership_interest in the telephone systems see beck v commissioner tcmemo_1987_359 fach purchase agreement bound petitioner to supply a telephone system that met certain requirements on a date specified until that date each telephone system and each component that made up the system were the exclusive property of petitioner when the third-party customers entered into the assignment and delegation agreements with the subsidiary the subsidiary received the third-party customer’s contractual right to receive nonexisting property in the future the third-party customer could not transfer ownership interests in property that it had not yet acquired itself instead the subsidiary’s ownership interests in the telephone systems were derived by sales from petitioner the subsidiary did not receive its ownership_interest in the telephone systems until the burdens and benefits of ownership shifted from petitioner as seller to the subsidiary as purchaser reliance by respondent on first am natl bank v chicken sys of am s w 2d tenn ct app is misplaced in first am natl bank an owner of real_estate lessor entered into a lease agreement with a lessee the lessee then assigned its leasehold interest to an assignee the tennessee court_of_appeals stated before there is privity of contract between the assignee and the lessor there must be an actual assumption of the lease in the case at bar there was not an actual assumption only a mere acceptance of an assignment id pincite respondent argues that by analogy the subsidiary is in the same position with petitioner as was the assignee with the lessor in first am natl bank respondent claims that the subsidiary received no rights from petitioner because the subsidiary had no direct sales agreement with petitioner just as the assignee had no lease agreement with the lessor in first am natl bank first am natl bank involved a leasehold interest_in_real_property that existed at the time of contracting thus when the lessor and lessee entered into the original lease agreement the lessee received a leasehold property interest in the real_estate in the case at hand the telephone systems were not in existence when petitioner and the third-party customers entered into the purchase agreements thus there was no property in which the third-party customers could acquire property interests the third-party customers received only contractual rights to purchase the telephone systems at a later date before the property came into existence the third-party customers assigned their contractual rights to the subsidiary when the property finally came into existence and property interests changed hands by virtue of the purchase agreements and the assignment and delegation agreements the transfer occurred between petitioner as seller and the subsidiary as buyer the next argument of respondent is that even if the subsidiary received contractual rights to purchase nonexisting property in the future from the third-party customers followed by receipt of property interests in the telephone systems from petitioner the transaction was not an intercompany_transaction essentially respondent contends that the transactions were three-party transactions in which the subsidiary received its rights through the third-party customers and thus not all parties of the transaction were members of one consolidated_group sec_1_1502-13 i income_tax regs states that an intercompany_transaction would include a sale of property by one member of a group to another member of the same group emphasis added thus in determining whether a sale occurred between members of the same consolidated_group we look at the participants to the sale of the property as already set forth above under the state law governing these transactions a transfer of a contractual right to purchase nonexisting property in the future is not a part of the sale of the underlying contractual property the parties to the sale which occurred when the burdens and benefits of ownership of the telephone systems changed hands were petitioner as seller and the subsidiary as buyer the third-party customer who held a contractual right prior to the sale was not a party to the sale of the underlying contractual property the intermediary ownership by the third-party customers of a contractual right to receive property in the future is ignored in determining whether an intercompany_transaction occurred we have considered all remaining arguments made by respondent for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit petitioner’s motion for partial summary_judgment will be granted and respondent’s motion for partial summary_judgment will be denied to reflect the foregoing an appropriate order will be issued
